Concurring and Dissenting Opinion by
- Judge Blatt :
I concur with the majority’s decision that the City of Altoona (City) had the power to vacate Kenyon Road, Section 2915 of the Third Class City Code,1 53 P.S.§37915, and that here it did not commit an abuse of discretion or power in so doing. See Larrecq v. Van Orden, 21 Pa. Commonwealth Ct. 623, 346 A.2d 922 (1975). The reservation of the utility easement could *5not restrict the City’s power to specifically vacate Kenyon Road. See Tri City Broadcasting Co. v. Howell, 429 Pa. 424, 240 A.2d 556 (1968).
I must dissent, however, from the majority’s reversal of the lower court’s decision that Ordinance 4354 did not reserve a utility easement to the City. The question of whether a municipality acquires a fee simple title or an easement by a dedication of land depends upon whether the dedication is a common-law or a statutory dedication. 11 E. McQuillin, Municipal Corporation §33.68 (Rev. 3rd Ed. 1964). A common-law dedication occurs when the grantor makes an offer of dedication, for example by designating a street as a boundary in a conveyance, and the municipality manifests its acceptance of the offer and thereby acquires an easement in said land. Tri City Broadcasting Co., supra; Versailles Township Authority v. McKeesport, 171 Pa. Superior Ct. 377, 90 A.2d 581 (1952). A statutory dedication generally occurs where a plat or map of a subdivision is filed pursuant to a statute and such dedication generally passes title in fee to the property to the municipality. 11 E. McQuillin §§33.04, 33.69. In Tri City Broadcasting Co., supra, it was undisputed that the landowner offered to dedicate a 20-foot Way to the Township of North Versailles by designating such Way as a boundary line in three conveyances. The Township passed an ordinance which provided for the construction of a sanitary sewer through a 20-foot easement through the private land of the dedicator and our Supreme Court ruled that the Township had not accepted the 20-foot Way as a public road, but had accepted only an easement.
“An ordinance proclaiming that an easement over private lands has been donated to a township for the specific purpose of constructing a sewer line for the exclusive benefit of adjacent property owners is inconsistent with a finding that the township accepted *6an implied offer to dedicate land for nse as a public road.” Tri City Broadcasting Co., supra, 429 Pa. at 428, 240 A.2d at 559.
It is clear that tbe Township there accepted a lesser property interest than that offered by the dedicator. It is also clear from the record here and from the opinion of the lower court here that the City accepted the dedication of Kenyon Road and the sewer system existing thereunder. The City, therefore, possessed a property right to use the land for public purposes, including the use as a public thoroughfare and for utility purposes. Analogizing from Tri City Broadcasting Co., supra, I believe that the City here could vacate its property rights in Kenyon Road as a public thoroughfare, while still retaining its right to a utility easement.
In Illinois ex rel. Greer v. City of Chicago, 154 Ill. App. 578 (1910), cited by the majority, a plat had been filed with the city of Chicago which indicated roads and alleys. The City, by ordinance, vacated a road and two alleys and further provided: (1) that the vacation was void if the property vacated was ever used for other than educational and religious purposes; and (2) that a pipe and sewer easement in said property was reserved to the City. The court there ruled that the ordinance was operative as a vacation, but added that both the “condition” and the reservation “were unauthorized by law and invalid.” Illinois ex rel. Greer, supra, 154 Ill. App. at 583. In Palisades Properties, Inc. v. Brunetti, 44 N.J. 117, 139, 207 A.2d 522, 536 (1965), however, the Supreme Court of New Jersey held
“that a municipality has the power, and under certain circumstances the duty, to append a condition to a street vacation to assure that the land thus relieved of the public easement will be employed for the purposes upon which the municipality based its con*7elusions that it was for the general public interest. It follows that a municipality has as well the general power and such duty to append a condition to a street vacation when it is necessary to serve the general public interest.” (Citation omitted.)
This New Jersey decision appears to be contrary to the holding of the court in Illinois ex rel. Greer, supra, and I believe that it casts serious doubt upon the persuasiveness of the Illinois decision relied upon by the majority.
I believe, therefore, that Tri City Broadcasting Co., supra, requires the affirmation of the decision of the lower court and that the ordinance in question here vacated Kenyon Road and validly reserved a utility easement to the City.

 Section 2915 of the Act of June 23, 1931, P.L. 932, as amended, provides that “[c]ities, with or without any petition of property owners . . . may vacate and discontinue [any street or any part thereof] whenever deemed expedient for the public good. . . .”